      Case 3:17-cv-00101-RDM Document 511 Filed 07/16/20 Page 1 of 5




                THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                           )
Consumer Financial Protection Bureau,      )
                                           )
                    Plaintiff,             )       Civil Action No. 3:CV-17-00101
                                           )       (Hon. Robert D. Mariani)
       v.                                  )
                                           )
Navient Corporation, et al.,               )
                                           )
                    Defendants.            )


TABLE OF CONTENTS OF EXHIBITS TO DEFENDANTS’ RESPONSE
TO PLAINTIFF’S STATEMENT OF UNDISPUTED MATERIAL FACTS
    IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

Exhibit 1:     Navient Corporation Subsidiaries Organizational Chart
Exhibit 2:     Jack Frazier Deposition Transcript Excerpts
Exhibit 3:     Navient 30(b)(6) (Kevin Woods) Deposition Transcript
               Excerpts
Exhibit 4:     2015 Amended Business Services Agreement
Exhibit 5:     2017 Amended Business Services Agreement
Exhibit 6:     FILED UNDER SEAL 2014 Production Letter
Exhibit 7:     Department of Education 30(b)(6) (Lisa Tessitore) Deposition
               Transcript Excerpts
Exhibit 8:     FILED UNDER SEAL ED Contractor Performance
               Assessment Report
Exhibit 9:     Johnathan Powell Deposition Transcript Excerpts
Exhibit 10:    2013 Navient Communication with Department of Education
Exhibit 11:    Department of Education 30(b)(6) (Cynthia Battle) Deposition
               Transcript Excerpts
Exhibit 12:    2015 Navient Communications with Department of Education
Exhibit 13:    2014 Business Operations Change Request Form
Exhibit 14:    2013 Navient Communication with Department of Education
Exhibit 15:    2010 Navient Communication
                                       1
      Case 3:17-cv-00101-RDM Document 511 Filed 07/16/20 Page 2 of 5




Exhibit 16:   2010 Training Document Excerpts
Exhibit 17:   John Matthew Bailer Deposition Transcript Excerpts
Exhibit 18:   Dr. Xiaoling Lim Ang Declaration (Redacted)
              FILED UNDER SEAL Dr. Xiaoling Lim Ang Declaration
              (Unredacted)
Exhibit 19:   FILED UNDER SEAL Employee Information
Exhibit 20:   CNN Business, Navient Corp.
Exhibit 21:   Jack Remondi Deposition Transcript Excerpts
Exhibit 22:   Wendy Zorick Deposition Transcript Excerpts
Exhibit 23:   2015 Navient Letter
Exhibit 24:   2011 Navient Procedure Document
Exhibit 25:   Navient 30(b)(6) (Patty Peterson) Deposition Transcript
              Excerpts
Exhibit 26:   Suzanne Croft Deposition Transcript Excerpts
Exhibit 27:   George Catt Deposition Transcript Excerpts
Exhibit 28:   Janet Oliver Deposition Transcript Excerpts
Exhibit 29:   2013 Navient Communication with Department of Education
Exhibit 30:   2011 Navient Communication with Department of Education
Exhibit 31:   2017 Department of Education Review
Exhibit 32:   2018 Department of Education Statement
Exhibit 33:   FILED UNDER SEAL 2014 Navient Plan Data
Exhibit 34:   Lynn Sabulski Deposition Transcript Excerpts
Exhibit 35:   FILED UNDER SEAL 2014 Interrogatory Responses
Exhibit 36:   Lori Sachs Deposition Transcript Excerpts
Exhibit 37:   Jamie Keenan Deposition Transcript Excerpts
Exhibit 38:   Tishahnah Roney Deposition Transcript Excerpts
Exhibit 39:   Amanda Holman Deposition Transcript Excerpts
Exhibit 40:   FILED UNDER SEAL Employee Information
Exhibit 41:   Jeanne Wisnewski Deposition Transcript Excerpts
Exhibit 42:   Patricia Potomis Deposition Transcript Excerpts
Exhibit 43:   Ralph Farmer Deposition Transcript Excerpts
Exhibit 44:   Stephanie Box Declaration (Redacted)
              FILED UNDER SEAL Stephanie Box Declaration
              (Unredacted)
Exhibit 45:   FILED UNDER SEAL Disk of Call Recordings
Exhibit 46:   FILED UNDER SEAL Call Recording (NAV-06591664)
Exhibit 47:   Call Recording Transcript (NAV-06591664)
Exhibit 48:   FILED UNDER SEAL Call Recording (NAV-06591744)
Exhibit 49:   Call Recording Transcript (NAV-06591744)
                                     2
      Case 3:17-cv-00101-RDM Document 511 Filed 07/16/20 Page 3 of 5




Exhibit 50:   FILED UNDER SEAL Call Recording (NAV-06591282)
Exhibit 51:   Call Recording Transcript (NAV-06591282)
Exhibit 52:   FILED UNDER SEAL Call Recording (NAV-06591284)
Exhibit 53:   Call Recording Transcript (NAV-06591284)
Exhibit 54:   FILED UNDER SEAL Call Recording (NAV-06591368)
Exhibit 55:   Call Recording Transcript (NAV-06591368)
Exhibit 56:   FILED UNDER SEAL Call Recording (NAV-06591847)
Exhibit 57:   Call Recording Transcript (NAV-06591847)
Exhibit 58:   FILED UNDER SEAL Call Recording (NAV-06591397)
Exhibit 59:   Call Recording Transcript (NAV-06591397)
Exhibit 60:   FILED UNDER SEAL Call Recording (NAV-06591526)
Exhibit 61:   Call Recording Transcript (NAV-06591526)
Exhibit 62:   FILED UNDER SEAL Call Recording (NAV-06591631)
Exhibit 63:   Call Recording Transcript (NAV-06591631)
Exhibit 64:   FILED UNDER SEAL Call Recording (NAV-06591418)
Exhibit 65:   Call Recording Transcript (NAV-06591418)
Exhibit 66:   FILED UNDER SEAL Call Recording (NAV-06591754)
Exhibit 67:   Call Recording Transcript (NAV-06591754)
Exhibit 68:   FILED UNDER SEAL Call Recording (NAV-06591686)
Exhibit 69:   Call Recording Transcript (NAV-06591686)
Exhibit 70:   FILED UNDER SEAL Call Recording (NAV-06591460)
Exhibit 71:   Call Recording Transcript (NAV-06591460)
Exhibit 72:   FILED UNDER SEAL Call Recording (NAV-06591348)
Exhibit 73:   Call Recording Transcript (NAV-06591348)
Exhibit 74:   FILED UNDER SEAL Call Recording (NAV-06591616)
Exhibit 75:   Call Recording Transcript (NAV-06591616)
Exhibit 76:   FILED UNDER SEAL Call Recording (NAV-06591617)
Exhibit 77:   FILED UNDER SEAL Call Recording (NAV-06591532)
Exhibit 78:   Call Recording Transcript (NAV-06591532)
Exhibit 79:   FILED UNDER SEAL Call Recording (NAV-06591641)
Exhibit 80:   Call Recording Transcript (NAV-06591641)
Exhibit 81:   FILED UNDER SEAL Call Recording (NAV-06591787)
Exhibit 82:   Call Recording Transcript (NAV-06591787)
Exhibit 83:   Call Recording Transcript (NAV-05952147)
Exhibit 84:   Call Recording Transcript (NAV-05952311)
Exhibit 85:   Call Recording Transcript (NAV-06399164)
Exhibit 86:   Call Recording Transcript (NAV-05952366)
Exhibit 87:   Call Recording Transcript (NAV-05952492)
Exhibit 88:   Call Recording Transcript (NAV-06399230)
                                      3
      Case 3:17-cv-00101-RDM Document 511 Filed 07/16/20 Page 4 of 5




Exhibit 89:    Call Recording Transcript (NAV-06398925)
Exhibit 90:    Call Recording Transcript (NAV-05952256)
Exhibit 91:    Call Recording Transcript (NAV-05952273)
Exhibit 92:    Call Recording Transcript (NAV-05952555)
Exhibit 93:    Call Recording Transcript (NAV-06399282)
Exhibit 94:    Call Recording Transcript (NAV-05952388)
Exhibit 95:    Call Recording Transcript (NAV-05952242)
Exhibit 96:    Call Recording Transcript (NAV-06398682)
Exhibit 97:    Call Recording Transcript (NAV-06399339)
Exhibit 98:    Call Recording Transcript (NAV-05952122)
Exhibit 99:    Call Recording Transcript (NAV-06399254)
Exhibit 100:   Call Recording Transcript (NAV-05952140)
Exhibit 101:   Call Recording Transcript (NAV-05952223)
Exhibit 102:   Call Recording Transcript (NAV-05952146)
Exhibit 103:   Call Recording Transcript (NAV-06322182)
Exhibit 104:   Call Recording Transcript (NAV-05952266)
Exhibit 105:   Call Recording Transcript (NAV-06399395)
Exhibit 106:   Call Recording Transcript (NAV-06399186)
Exhibit 107:   Call Recording Transcript (NAV-05952464)
Exhibit 108:   Call Recording Transcript (NAV-06399272)
Exhibit 109:   Call Recording Transcript (NAV-06399199)
Exhibit 110:   Call Recording Transcript (NAV-05952145)
Exhibit 111:   FILED UNDER SEAL MS CLASS Screen
Exhibit 112:   FILED UNDER SEAL BB CLASS Screen
Exhibit 113:   FILED UNDER SEAL MM CLASS Screen
Exhibit 114:   Call Recording Transcript (NAV-06591355)
Exhibit 115:   Call Recording Transcript (NAV-06399046)
Exhibit 116:   Call Recording Transcript (NAV-06321973)
Exhibit 117:   Call Recording Transcript (NAV-06398950)
Exhibit 118:   Hans Stullken Deposition Transcript Excerpts
Exhibit 119:   FILED UNDER SEAL Siegel + Gale Document
Exhibit 120:   2013 Navient Policy Document
Exhibit 121:   2013 Navient Procedure Document
Exhibit 122:   2012 Navient Procedure Document
Exhibit 123:   2011 Navient Procedure Document
Exhibit 124:   Lisa Stashik Deposition Transcript Excerpts
Exhibit 125:   FILED UNDER SEAL 2012 Navient Document
Exhibit 126:   FILED UNDER SEAL 2013 Navient Document

                                     4
      Case 3:17-cv-00101-RDM Document 511 Filed 07/16/20 Page 5 of 5




Exhibit 127: John Zemetro Deposition Transcript Excerpts
Exhibit 128: Angela Kamionka Deposition Transcript Excerpts
Exhibit 129: What does the CFPB Complaint Database Tell Us About the
             Quality of Servicing of Student Loans? (2018)
Exhibit 130: 2015 Board of Governors of the Federal Reserve System
             Inspector General Audit Report
Exhibit 131: 2016 Department of Education Memorandum
Exhibit 132: 2014 Navient Procedure Document
Exhibit 133: Barbra Kirsch Deposition Transcript Excerpts
Exhibit 134: JS Deposition Transcript Excerpts
Exhibit 135: FILED UNDER SEAL KMC Deposition Transcript Excerpts
Exhibit 136: FILED UNDER SEAL NW Communication
Exhibit 137: FILED UNDER SEAL Aaron Wright Deposition Transcript
             Excerpts
Exhibit 138: 2013 Navient Policy Document
Exhibit 139: 2013 Navient Policy Procedure
Exhibit 140: 2014 Navient Procedure Document
Exhibit 141: Leanne Carson Deposition Transcript Excerpts
Exhibit 142: Brad Jones Deposition Transcript Excerpts
Exhibit 143: 2015 Navient Procedure Document
Exhibit 144: 2014 Navient Procedure Document
Exhibit 145: 2013 Navient Procedure Document
Exhibit 146: 2014 Navient Procedure Document
Exhibit 147: FILED UNDER SEAL AW Deposition Transcript Excerpts
Exhibit 148: Navient Corporation 30(b)(6) (Stephen O’Connell) Deposition
             Transcript Excerpts




                                     5
